Citation Nr: 1610178	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-26 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU), prior to February 20, 2015.  


REPRESENTATION

Veteran represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970 and from March 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied an evaluation in excess of 70 percent for PTSD and denied TDIU.  

In December 2014, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, the RO issued an August 2015 rating decision continuing the Veteran's 70 percent evaluation for PTSD and granting a TDIU, effective February 20, 2015.  As the Veteran's TDIU claim was filed in June 2010, and the Veteran has not indicated that he is satisfied with the decision, the Board must address whether the Veteran is entitled to a TDIU prior to February 20, 2015.  The issue has been recharacterized as reflected on the title page.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD does not manifest total occupational and social impairment.  

2.  Resolving all reasonable doubt in favor of the Veteran, from June 28, 2010 to February 19, 2015, the Veteran's service-connected PTSD precludes him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9411 (2015).

2.  From June 28, 2010 to February 19, 2015, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received notice of the requirements to substantiate a claim for a TDIU and an increased evaluation in a November 2010 letter.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in September 2009, March 2011, May 2012, and March 2015.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Higher Evaluation Claim

The Veteran is seeking a higher evaluation for his PTSD.  Specifically, the Veteran argues that his symptoms warrant a 100 percent evaluation, because he exhibits grossly inappropriate behavior and is in danger of hurting others due to his abusive behavior towards his wife.  See May 2014 Informal Hearing Presentation.  

For the relevant appeal period, the Veteran's PTSD has been currently evaluated as 70 percent disabling, effective July 27, 2009, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for an increased rating was received in June 2010, the period for consideration will include evidence one year prior to the receipt of claim.

In September 2009, the Veteran underwent a VA psychiatric examination.  The Veteran reported his current mental health symptomatology and psychosocial history.  Upon objective evaluation, the VA examiner found that the Veteran was exposed to high levels of traumatic stress, had moderate symptoms linked to his combat experiences, had combat nightmares and intrusive thoughts, avoided conversations about combat, had diminished interest, was detached from others and had a restricted affect.  The Veteran also endorsed symptoms of impaired sleep, impaired concentration, anger, irritability, exaggerated startle response, and hypervigilance.  During his mental status examination, the VA examiner found that the Veteran was fully oriented, had an ability to maintain minimal personal hygiene, and had normal speech.  There was no impairment of thought process or communication, no delusions or hallucinations, no inappropriate behavior, no memory loss or impairment, and no panic attacks.  The Veteran did endorse suicidal ideation with no intent or plan.  He also engaged in checking behavior.  The Veteran displayed a moderate depressed mood and moderate anxiety.  The VA examiner found that the Veteran had impaired impulse control as exhibited by his occasional abusive behavior toward his wife.  Overall, the VA examiner concluded that the Veteran experienced mild occupational impairment due to anger symptoms and experienced social impairment due to anger and detachment symptoms.  The VA examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment which caused occasional decrease in work efficiency, or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms but generally satisfactory functioning.  

In March 2011, the Veteran was afforded another VA psychiatric examination.  The Veteran reported his current mental health symptomatology and psychosocial history.  Upon objective evaluation, the VA examiner found that the Veteran experienced combat nightmares (three times a week), intrusive thoughts about combat (frequently), avoidance behavior (daily), detachment from others (daily), diminished interest (daily), impaired sleep (nightly), irritability (daily), impaired concentration (daily), hypervigilance (daily), and exaggerated startle response (occasionally).  During his mental status examination, the VA examiner found that the Veteran was fully oriented; had an ability to maintain minimal personal hygiene; had normal speech; and exhibited no impairment of thought process or communication, no delusions or hallucinations, no memory impairment, and no panic attacks.  The Veteran displayed a moderate depressed mood and moderate anxiety.  The Veteran endorsed suicidal ideations, but no intent or plan.  He also engaged in checking behavior.  The VA examiner did find that the Veteran expressed inappropriate behavior and impaired impulse control, because he assaulted his wife.  Overall, the VA examiner concluded that due to his PTSD symptoms, the Veteran experienced moderate occupational and social impairment due to anger and detachment symptoms, which caused reduced reliability and productivity.  

In May 2012, the Veteran was afforded another VA psychiatric examination.  The Veteran reported his current mental health symptomatology and psychosocial history.  Upon objective evaluation, the VA examiner found that the Veteran had PTSD symptoms exhibited by recurrent and distressing recollections and dreams; avoidance behavior; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The VA examiner also noted that the Veteran had additional symptoms of anxiety, suspiciousness, suicidal ideation, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Overall, the VA examiner concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  

In March 2015, the Veteran was afforded another VA psychiatric examination.  The Veteran reported his current mental health symptomatology and psychosocial history.  Upon objective evaluation, the VA examiner found that the Veteran had PTSD symptoms exhibited by recurrent and intrusive dreams and memories; avoidance behavior; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts; sleep disturbance; depressed mood; disturbances of motivation and mood; impaired impulse control; and difficulty in establishing and maintaining effective work and social relationships.  During the mental status examination, the VA examiner found that the Veteran was appropriately dressed and groomed; was fully oriented; had an ability to maintain personal hygiene; had normal speech, no impairment of thought process of communication, and linear and logical cognitions; was mostly cooperative throughout the interview; displayed no inappropriate behavior or impaired impulse control; reported hearing voices, but denied obsessive or ritualistic behavior; and had a somewhat flat affect.  Eight months earlier, the Veteran endorsed suicidal ideations, but denied current concerns.  He had panic attacks daily.  Overall, the VA examiner concluded that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family, relations, judgment, thinking, and/or mood.  Furthermore, the VA examiner opined that the Veteran was likely to be significantly impaired in a work environment that required frequent interactions with customers, co-workers or supervisor due to irritability and a dislike for being around people.  

Based on a careful review of the clinical and subjective evidence, the Board finds that throughout the appeal period, the Veteran's PTSD does not manifest symptoms consistent with total occupational and social impairment.  The Veteran has demonstrated issues with impulse control and inappropriate behavior exhibited by occasionally his hitting his wife (September 2009 and March 2011 VA examinations) and choking his wife after becoming upset (March 2015 VA examination).  However, the evidence shows that the Veteran recognized his behavior as he has chosen to isolate himself to avoid interacting with people, including his wife.  At his most recent March 2015 VA examination, the Veteran reported engaging in leisure activities (e.g., fishing, recreational walks, playing basketball) alone, having no friends, and avoiding most social interactions.  Although the Veteran reported hearing voices, the March 2015 VA examiner was unclear as to whether they were simply thoughts rather than actual voices.  During each of the VA examinations during the relevant appeal period, the Veteran was able to participate in the questioning and remained cooperative during the interview.  There was one incident at his March 2015 VA examination, where the Veteran became irritated by the questioning and threatened to leave, but the VA examiner noted that the Veteran decided to remain and complete his examination without further incident.  Notably, while the March 2015 VA examiner found that the Veteran's PTSD symptoms were more consistent with a 70 percent evaluation, the March 2011 and May 2012 VA examiner's found that the Veteran's symptoms were reflected by a 50 percent evaluation.  Thus, the Board concludes that the Veteran's PTSD does not reflect the frequency, severity and duration of the symptoms described in the 100 percent evaluation.  Therefore, the Veteran's PTSD is no more than 70 percent disabling.  

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested by symptoms of nightmares, depressed mood, chronic sleep impairment, irritability, anger, impaired impulse control, inappropriate behavior, diminished interest in activities, detachment from others, hypervigilance, and suicidal ideations.  The rating schedule takes into account various mental health symptoms and their resulting functional impairment and provides for a higher evaluation for symptoms of increased frequency, severity and duration than is currently assigned.  

The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Finally, according to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

III.  TDIU

The Veteran contends that his service-connected PTSD prevents him from securing or following substantially gainful employment.  See June 2010 VA Form 21-8940.  He explained that he last worked as a security officer or loss prevention officer, but he felt that he was at risk of "blowing up" and hurting himself or others.  Due to his PTSD, the Veteran said he had difficulties getting along with co-workers and supervisors.  His irritability and outbursts of anger also impacted his ability to perform his job.  See May 2014 Informal Hearing Presentation.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment. Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

As background, in the August 2015 rating decision in which the RO granted a TDIU, the RO assigned an effective date of February 20, 2015 based on a finding that it was the date of his claim.  However, the Board finds that as the Veteran's TDIU claim was on appeal from a claim filed on June 28, 2010, the RO's finding was incorrect.  Therefore, the Board will address below whether the Veteran is entitled to a TDIU prior to February 20, 2015.  

From June 28, 2010 to September 4, 2013, the Veteran's service-connected disabilities have a combined evaluation of 70 percent for PTSD as 70 percent disabling and a noncompensable evaluation for left foot scar due to a shrapnel wound.  From September 5, 2013 to February 19, 2015, the Veteran's service-connected disability have a combined evaluation of 70 percent for PTSD as 70 percent disabling and left foot scar due to a shrapnel wound as 10 percent disabling.  Thus, for the period from June 28, 2010 to February 19, 2015, the schedular requirements have been satisfied.  

The Veteran submitted various statements describing his employment history.  Since his discharge, the Veteran had worked in construction, as a truck driver, and in security.  The Veteran had completed three years of high school and had no other training or education.  He explained that he preferred to work alone to avoid interacting with others.  The Veteran has provided conflicting statements as to when he last worked ranging from 2005 to 2010.  He has consistently stated that he was last employed by a security firm working as a security guard.  His job history was reportedly unstable, because he was intoxicated or engaged in fights or conflicts with others.  See September 2009, March 2010, May 2012, and March 2015 VA examinations, June 2010, January 2014, and February 2015 VA Form 21-8940, and September 2013 statement.  

The Board finds that the following evidence is the most probative to the question of whether entitlement to a TDIU, prior to February 20, 2015, is warranted.  The Board notes that March 2015 VA examiner's opinion, as discussed above, explained that the Veteran's PTSD symptoms significantly impaired his ability to function in a work environment described the same behavior and symptoms, including irritability, isolation, anger, and hypervigilance, that the Veteran had endorsed during his September 2009, March 2010, and May 2012 VA examinations.  Notably, the Veteran's symptoms have remained consistent and reflect a severe level of diminished capacity throughout the appeal period, as evidenced by his 70 percent evaluation.  The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.  Therefore, although the Veteran provided conflicting information regarding his employment history which tends to diminish his credibility, the Board finds that the VA examiners provided an informative assessment of the Veteran's degree of functional impairment that demonstrates the Veteran's significant inability to cope in a work environment.  Thus, resolving all reasonable doubt in favor of the Veteran, from June 28, 2010 to February 19, 2015, a TDIU is warranted, as his service-connected PTSD prevents him from securing and following substantially gainful employment.  


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD is denied.  

From June 28, 2010 to February 19, 2015, entitlement to a TDIU is granted.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


